Citation Nr: 1632477	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-25 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability to include as secondary to service-connected right and left knee chondromalacia with arthritis and right ankle with plantar heel spur.

2.  Entitlement to service connection for bilateral plantar fasciitis (claimed as bilateral foot swelling) to include as secondary to service-connected right and left knee chondromalacia with arthritis. 

3.  Entitlement to an initial compensable disability rating for a bilateral hearing loss disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia with arthritis.

5.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia with arthritis.

6.  Entitlement to an initial disability rating in excess of 10 percent for right ankle with plantar heel spur.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1986 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A videoconference hearing was held in November 2014 with the Veteran before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims folder.  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left ankle disability and entitlement to increased disability ratings for right and left knee chondromalacia with arthritis and right ankle with plantar heel spur as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the November 2014 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for bilateral plantar fasciitis (claimed as bilateral foot swelling) to include as secondary to service-connected right and left knee chondromalacia with arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for bilateral plantar fasciitis (claimed as bilateral foot swelling) to include as secondary to service-connected right and left knee chondromalacia with arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the November 2014 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for bilateral plantar fasciitis (claimed as bilateral foot swelling) to include as secondary to service-connected right and left knee chondromalacia with arthritis.  See the November 2014 Board hearing transcript, page 2.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for bilateral plantar fasciitis (claimed as bilateral foot swelling) to include as secondary to service-connected right and left knee chondromalacia with arthritis is dismissed.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a left ankle disability, he contends that this disability is related to his service or alternatively secondary to his service-connected right and left knee chondromalacia with arthritis and right ankle with plantar spur disabilities.  See the November 2014 Board hearing transcript, pgs. 27-28.  The Board notes that the Veteran was provided a VA examination for his left ankle disability in January 2014.  After examination of the Veteran and review of his medical history, the VA examiner diagnosed the Veteran with ankle calcific tendinitis and ligamentous laxity and concluded that it is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected disabilities.  The examiner's rationale for his conclusion was based on his review of medical records which corroborated the existence of ankle pathology dating back during service.  However, the Board notes that the Veteran's service treatment records are absent complaints of or treatment for the left ankle.  On the contrary, the service treatment records referenced by the VA examiner document treatment only for the right ankle.   

Following the January 2014 VA examination, another VA examiner opined in a March 2014 addendum report that the diagnosed left ankle disability is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's right and left knee chondromalacia with arthritis.  The examiner's rationale for his conclusion was based on his review of the most recent available medical data which did not show evidence-based medical information that established bilateral knee chondromalacia with arthritis as a risk or aggravating factor for ankle calcific tendinitis with ligamentous laxity.  Pertinently, the VA examiner did not provide any opinion as to whether the Veteran's left ankle disability is caused or aggravated by his service-connected right and left knee chondromalacia with arthritis combined with his service-connected right ankle with plantar spur disability, and the competent and probative evidence of record is absent such an opinion.  In light of the foregoing, the Board finds that a supplemental opinion should be obtained as to whether the Veteran's current left ankle disability is secondary to his service-connected right and left knee chondromalacia with arthritis and right ankle with plantar spur.  See 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).       

With regard to the Veteran's claims of entitlement to increased disability ratings for his right and left knee chondromalacia with arthritis and bilateral hearing loss disability, the Veteran was last afforded VA examinations for these disabilities in April 2013.  Furthermore, at the November 2014 Board hearing, the Veteran indicated that these disabilities have since increased in severity.  Specifically, he testified with regard to his knees that he has increased instability which has caused him to use braces and a cane as well as popping, locking, and severe pain.  See the November 2014 Board hearing transcript, pgs. 21-23.  With regard to the bilateral hearing loss disability, he testified that he has greater difficulty hearing people with soft voices.  Id. at page 8.    

Based on the foregoing, the Board finds that contemporaneous VA examinations are warranted to ascertain the current severity of the Veteran's service-connected right and left knee chondromalacia with arthritis and bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Additionally, the Board observes that the Veteran underwent an audiological evaluation in September 2013 at the Audie L. Murphy Memorial VA Hospital in San Antonio, Texas.  However, a report of the audiogram was not associated with the claims folder.  As this audiogram would be of probative value to the Veteran's increased rating claim for his bilateral hearing loss disability, the Board finds that the procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

With respect to the Veteran's claim of entitlement to an increased disability rating for his right ankle with plantar spur, the Veteran was most recently provided a VA examination for this disability in January 2014.  Upon examination, range of motion testing of the Veteran's right ankle revealed plantar flexion to 30 degrees with pain at 25 degrees and dorsiflexion at 15 degrees with pain at 15 degrees.  Although the examiner noted that the Veteran had no additional limitation of motion following repetitive-use testing, the Veteran had functional loss and/or impairment of the right ankle manifested by less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  
With regard to range of motion testing conducted during the January 2014 VA examination for the Veteran's right ankle with plantar spur, the Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. Jul. 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, the January 2014 VA examiner did not address the Veteran's right ankle with plantar spur with respect to weight-bearing and nonweight-bearing testing.  Further, it is unclear as to whether he performed both active and passive range of motion testing of the Veteran's right ankle.  Although range of motion testing was taken on the Veteran's right ankle as discussed above, the examiner did not specify whether such testing was taken during active or passive motion.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  
    
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that additional examination of the Veteran's right ankle is warranted.  

Finally, at the November 2014 Board hearing, the Veteran indicated that his right and left knee chondromalacia with arthritis and right ankle with plantar spur disabilities caused him to stop working.  See the November 2014 Board hearing transcript, page 15.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised in the context of his increased rating claims; the issue is properly before the Board.  See Rice v. Shinseki, App. 447 (2009).  Thus, the matter should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Request any outstanding VA treatment records pertaining to the Veteran's claims remanded herein, to include a VA audiogram from a VA audiological evaluation dated September 2013 from the Audie L. Murphy Memorial VA Medical Center in San Antonio, Texas.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected right and left knee chondromalacia with arthritis.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. The examiner is asked to obtain a history from the Veteran regarding his education and any special training he has received. 
Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   

4. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected right ankle with plantar spur as well as his left ankle to determine the etiology of the Veteran's left ankle disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Right ankle 
Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Left ankle
The examiner must render an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left ankle disability is due to or caused by his right and left knee chondromalacia with arthritis and right ankle with plantar spur.

b. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left ankle disability is aggravated by his right and left knee chondromalacia with arthritis and right ankle with plantar spur.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left ankle disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right and left knee chondromalacia with arthritis and right ankle with plantar spur.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

5. Schedule an audiological examination of the Veteran to determine the extent and severity of his service-connected bilateral hearing loss disability.  The examiner is specifically requested to fully describe any functional effects caused by the Veteran's bilateral hearing loss disability.  

All indicated tests and studies are to be performed.  The claims folder must be reviewed in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6. After the development in paragraphs 1-5 above is completed, forward the Veteran's file to an appropriate medical professional for review with regard to his claim of entitlement to TDIU.  

Based on a review of the record, (and additional examination only if deemed necessary), the examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include right and left knee chondromalacia with arthritis, right ankle with plantar heel spur, tinnitus, bilateral hearing loss disability, and allergic rhinitis.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities in the aggregate as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.  

The underlying reasons for any opinions expressed are required.

7. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


